 

“a into ESS Baa Say aor DPH-SDD ECF No. 755 filed 10/15/19 PagelD.9849 Page1of1

rT mean 2s
PER WM
ihe

PELL! tp

UNITED STATES DISTRICT CouRT #249 GOT 15:

EASTERN DISTRICT OF MICHIGAN

“Treey (Vice M Mec les Le. we (so cote) | Heber

Piaintiffis), cane 1¢ =|
. sudige Hon how “ise Hod
1) Nran\ul Ahehals ed a vagsrae toe StCOhnaie V- Uitlins__
Oy than laul Nichals et 4 16990 onegae Sid

Defendant(s).

 

   
 
  

NOTICE OF AP EAL

Notice is hereby given that’s appeals

to the United States Court of Appeals for the Sixth Circuit from the: 27 sudgment .) Order

_) Other

ntsred in this action on G/. 36/9

[ate]

cae MOLY LF —benwd: J4te>

Signatu’e we

 

 

  
 

 
 

 

Counsel is:

Lé
if

OO, pro SE pro dono, retained, US Atty] Bar No

LO705” € lobuts. 7

Street Addross

Lune Lier, MI Y38/5F%

City, State Zip Code

TI¢- S30 ~/636

Telephone Number

fucker Smeth2 @amasl. Com

Primary Email Address

Appellant: Please file this form with the District Court Clerk's Office. if you are paying the filing fee, please make
your $505.00 check payable to: Clerk, U. S. District Court,
